DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 36-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2022.
Applicant's election with traverse of invention I in the reply filed on 05/19/2022 is acknowledged.  The traversal is on the ground(s) that the search for all of the inventions would not pose an undue burden.  This is not found persuasive because inventions II and III each require elements that do not overlap with invention I. For example, invention II requires elements for a  cooling system while invention III requires additional elements of a spectrometer.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second optical system must be shown or the feature(s) canceled from the claim(s).  Claim 35 recites wherein the second optical system includes a filter and a turning mirror so as to bend the path of travel of the illumination beam at a 45 degree angle. However, Figs. 18 and 21, which show the path of the illumination beam, appear to only show wherein the path of the illumination beam is bent at a 90 degree angle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 48 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 48 recites wherein “the optical collection device is controlled so that only the bottom of the specimen is viewed,” which was not decried in the specification.  Claim 51 recites wherein “the optical collection device is controlled so that only the floor of the optics cup is viewed,” which was not decried in the specification. There is no description of the optical collection device being controlled in any particular manner or even means for controlling said optical collection device.
Claim 48-50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 recites the limitation "the slit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 49 and 50 are method claims that are only directed to structural limitations of an optics cup and claim 53 is directed to a result-effective variable. Claims 49, 50, and 53 also claim a method without reciting any active, positive steps delimiting how the method is actually practiced. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35, 49, 50, and 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauer (US 20040032650 A1) in view of Reel (US 20060187450 A1).
With regards to claim 35, Lauer discloses an optical scanning device (Fig. 29) and method comprising: a) providing a light source 1550 for producing an illumination beam FX, FX2; b) directing the illumination beam into a first optical system including a filter 1552 and a turning mirror 1507 so as to bend the path of travel of the illumination beam of the light source; c) directing the illumination beam produced in step b) into a second optical system including a filter 1555 and a turning mirror 1511 so as to bend the path of travel of the illumination beam produced in step b); and d) directing the illumination beam as a result of step c) into a sample to produce fluorescent emissions which are directed to an optical collection device 1524 [0204-0206]. Lauer does not explicitly teach wherein the illumination beam produced in step b) is turned at a 45 degree angle or wherein the illumination beam is directed into the biological specimen in an optics cup for the analysis of bacteria in the biological specimen. Reel also teaches a fluorescent scanning system wherein excitation light may be incident upon a sample between 40.6-57.4 degrees [0107] or at other angles [0119] to improve transmission, reflection, or other spectral properties. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lauer with the claimed angle. In addition, it is noted that the specific sample holder and analysis performed as claimed were generally known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lauer with the claimed limitations as a routine design choice depending upon the analysis desired.
With regards to claims 49, 50, and 54, Lauer and Reel disclose the method according to claim 35. 
With regards to claim 52, Lauer discloses a xenon lamp [0165].
With regards to claim 53, Lauer does not explicitly teach providing at least one of a filter wheel or a linear varying filter between the first optical system and the second optical system. However, Lauer does teach wherein filter wheels are generally known and can be provided to modify detected wavelengths [0134]. Therefore, in view of separating excitations beams from detected beams, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lauer with the claimed configuration.



Allowable Subject Matter
Claims 48 and 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach a method for increasing the signal-to-noise ratio of an emissions beam generated in an optical reader for the optical analysis of a biological specimen contained in an optics cup, the steps comprising wherein the optical collection device is controlled so that only the bottom or floor of the optics cup of the specimen is viewed, in combination with the other claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884